DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8, 10-18 and 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed on 09/16/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims, the previous rejections have been withdrawn. However, upon further consideration, new grounds of rejection are presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding claim 1, claim limitation “securing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Regarding claim 20, claim limitation “securing means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “securing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim element “securing means” is a limitation that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is on the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 20 recite “securing means”. However, the specification is silent about the specific structure of the “securing means”.
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
After analyzing the application with the above factors, the examiner concluded that the disclosure does not contains sufficient information to enable one of ordinary skill in the art to make and use the cleaning system and the method of cleaning a part as disclosed in claims 1 and 20, which include a “securing means”. No information about the specific structure of the “securing means” has been disclosed. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the “securing means” limitation is indefinite because the specification fails to adequately disclose the structure to perform the claimed function. The specification discloses the “securing means” as component fixture (reference number 114, figure 2). Figure 2, shows the securing means as a round plate (reference number 114) comprising holes. However, the specification is silent about the specific structure of the securing means.

Claims 2-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,836,834 to Steele (hereinafter “Steele”) in view of US 9,605,628 to Woodward (hereinafter “Woodward”), and in further view of US 8,273,185 to Milles et al. (hereinafter “Milles”).
Regarding claim 1, Steele teaches a cleaning system for cleaning a part such as filter (figure 1, #13) comprising a cleaning chamber (figure 1, #12), a piping (figure 1, #22) wherein the piping connects with a pressurized gas source (column 3, lines 26-30) for supplying pressurized gas into the chamber (see figure 1), a ring (reads on “component securing means”) (figure 1, #36) coupled to the cleaning chamber by an adapter to hold the part (filter, figure 1, #13) in the cleaning chamber, and an adapter (reads on blast plate) (figure 1, #30) disposed upstream of the part to be cleaned (filter, figure 1, #13) for directing a gas flow through the part (filter, figure 1, #13), wherein only positive gas flow is exerted thereon the cleaning chamber, blast plate and part (filter, figure 1, #13) (see figure 1).
Steel does not teach that the pressurized gas source is a holding tank configured to hold a supply of compressed gas, wherein the piping is in direct communication with a valve, and connects the holding tank and the cleaning chamber, and the valve is configured to selectively control a gas flow from the holding tank through the cleaning chamber.
Woodward teaches a cleaning system for cleaning a filter, wherein the cleaning system comprises a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping, wherein the piping is in direct communication with a valve (figure 1, #114), and connects the holding tank and the cleaning chamber (see figure 1), and the valve is configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele with a holding tank configured to hold a supply of compressed gas, wherein the piping is in direct communication with a valve, and connects the holding tank and the cleaning chamber, and the valve is configured to selectively control a gas flow from the holding tank through the cleaning chamber as taught by Woodward, for controlling the flow of the pressurized gas during the cleaning process.
Steele/Woodward does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or damages the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Steele/Woodward does not teach that the system comprises an air expansion chamber. 
However, Milles teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises an air expansion chamber (figure 3, #74) connected to a chimney (figure 3, #76) to collect contaminants and allow compressed air to expand and escapes via the chimney (column 7, lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward with an extension chamber as taught by Milles, for the purpose of collecting contaminants, and allowing the compressed air to expand and be released to the atmosphere as taught by Milles (column 7, lines 8-18, and figure 3 of Milles).

Regarding claim 2, Steele further teaches that the compressed gas is air (reads on “non-reactive gas”) (column 3, lines 26-30).

Regarding claim 3, Steele further teaches that the compressed gas is air (column 3, lines 26-30).

Regarding claim 7, Steele does not teach that the system comprises multiple holding tanks.
However, Milles teaches that the cleaning system for cleaning a part such as a filter with compressed gas comprises multiple tank containing compressed gas (figure 4, #78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with multiple holding tanks for the purpose of having backup tanks containing compressed gas.

Regarding claim 8, Steele/Woodward/Milles does not teach a that the system further comprises multiple valves.
However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Consult 2144.04 VI.

Regarding claim 14, Steele does not teach that the system further comprises a sampling port.
However, Milles teaches that the system comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with a sampling port as taught by Milles for the purpose of monitoring the internal conditions of the chamber.

Regarding claim 15, Steele does not teach that the system comprises windows.
However, Milles teaches that the cleaning system comprises a purge chamber including a viewing window (column 4, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with viewing windows for the purpose of allowing the user to monitor the cleaning process through the viewing windows. 

Regarding claim 17, Steele does not teach that the system comprises a second injection media.
However, Milles teaches that the cleaning system for cleaning parts such as filters comprises a chamber (figure 2, #14) including a first media injection device (figure 2, #22) for supplying a compressed gas to the chamber and a second media injection device (figure 2, #20) for supplying a liquid to the chamber (column 3, line 65 to column 4 line 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with a second injection media as taught by Milles for the purpose of ensuring that the contaminants are removed from the part (filter).

Regarding claim 18, Steele does not teach that the system comprises a plurality of sampling ports.
Milles teaches that the cleaning system for cleaning parts such as filters comprises a chamber (figure 2, #14) including a port (reads on “sampling port”) that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with a plurality of sampling ports for the purpose of monitoring the internal conditions of the chamber. 

Regarding claim 20, Steele teaches a method for cleaning a part such as a filter (figure 1, #13) comprising the steps of placing the part in a system (see figure 1), wherein the system comprises a cleaning chamber (figure 1, #12), a piping (figure 1, #22) wherein the piping connects with a pressurized gas source (column 3, lines 26-30) for supplying pressurized gas into the chamber (see figure 1), a ring (reads on “component securing means”) (figure 1, #36) coupled to the cleaning chamber by an adapter to hold the part (filter, figure 1, #13) in the cleaning chamber, and an adapter (reads on blast plate) (figure 1, #30) disposed upstream of the part to be cleaned (filter, figure 1, #13) for directing a gas flow through the part (filter, figure 1, #13), wherein only positive gas flow is exerted thereon the cleaning chamber, blast plate and part (filter, figure 1, #13) (see figure 1), securing the part (filter, figure 1, #13) in the cleaning chamber (see figure 1), and subjecting the part and the adapter (reads on blast plate) (figure 1, #30) to a positive gas flow (see figure 1).
Steel does not teach that the pressurized gas source is a holding tank configured to hold a supply of compressed gas, wherein the piping is in direct communication with a valve, and connects the holding tank and the cleaning chamber, and the valve is configured to selectively control a gas flow from the holding tank through the cleaning chamber.
Woodward teaches a cleaning system and a method for cleaning a filter, wherein the cleaning system comprises a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping, wherein the piping is in direct communication with a valve (figure 1, #114), and connects the holding tank and the cleaning chamber (see figure 1), and the valve is configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Steele wherein the system comprises a holding tank configured to hold a supply of compressed gas, wherein the piping is in direct communication with a valve, and connects the holding tank and the cleaning chamber, and the valve is configured to selectively control a gas flow from the holding tank through the cleaning chamber as taught by Woodward, for controlling the flow of the pressurized gas during the cleaning process.
Steele/Woodward does not teach that the flow of gas is approximately 4,000 CFM.
However, the flow rate of gas is a result effective variable modifying the cleaning results.  For example, if the flow rate of gas is too low, it risks insufficient removal of contaminants, while if the flow rate of gas is too high, it wastes the gas and/or damages the part to be cleaned. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the appropriate the flow rate of gas with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Steele/Woodward does not teach that contaminants are forced out of the part to an air expansion chamber. 
However, Milles teaches a method and a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises an air expansion chamber (figure 3, #74) connected to a chimney (figure 3, #76) to collect contaminants and allow compressed air to expand and escapes via the chimney (column 7, lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Steele/Woodward with an extension chamber as taught by Milles, for the purpose of collecting contaminants, and allowing the compressed air to expand and be released to the atmosphere as taught by Milles (column 7, lines 8-18, and figure 3 of Milles).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,836,834 to Steele (hereinafter “Steele”) in view of US 9,605,628 to Woodward (hereinafter “Woodward”), and US 8,273,185 to Milles et al. (hereinafter “Milles”), and in further view of US 9,790,901 to Dredge (hereinafter “Dredge”).
Regarding claim 4, Steele/Woodward/Milles does not teach that the compressed gas is nitrogen. 
However, it was known in the art that nitrogen gas is effective for cleaning parts such as filters. For example, Dredge teaches a system for cleaning parts such as filters with compressed air or nitrogen (column 2, lines 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles wherein the compressed gas is nitrogen as taught by Dredge, since Dredge teaches that nitrogen gas is effective for blowing dust or particles from a filter (column 2, lines 28-29 of Dredge).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,836,834 to Steele (hereinafter “Steele”) in view of US 9,605,628 to Woodward (hereinafter “Woodward”), and US 8,273,185 to Milles et al. (hereinafter “Milles”), and in further view of US 5,184,427 to Armstrong (hereinafter “Armstrong”).
Regarding claims 5 and 6, Steele/Woodward/Milles does not teach that the system comprises an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit.
Armstrong teaches a cleaning system comprising a source of pressurized air and an air dryer operated to lower the dew point of the compressed air down to -40 degrees Fahrenheit to prevent water vapor from causing problems during the blasting operation (column 2, lines 18-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with an air dryer, wherein the air dryer provides a pressure dew point of -40 degrees Fahrenheit as taught by Armstrong for the purpose of lowering the dew point of the compressed air to prevent water vapor from causing problems during the blasting operation as disclosed by Armstrong (column 2, lines 18-26).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,836,834 to Steele (hereinafter “Steele”) in view of US 9,605,628 to Woodward (hereinafter “Woodward”), and US 8,273,185 to Milles et al. (hereinafter “Milles”), and in further view of US 3,825,443 to Dennis (hereinafter “Dennis”).
Regarding claim 13, Steele/Woodward/Milles does not teach that the system comprises plugs for inlets and outlets. 
Dennis teaches a system for removing contaminants from the inside of a tube (column 1, lines 11-20), wherein the system comprises plugs for opening/closing the outlet/inlet cavity port of the tube to enable pressure to be built up within the tube to force cleaning fluid and contaminants out of tube (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with plugs for inlets and outlets as taught by Dennis, for the purpose of allowing pressure to build up within the part to be cleaned to force the cleaning fluid and contaminants out of the part as taught by Dennis (column 3, lines 43-54).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,836,834 to Steele (hereinafter “Steele”) in view of US 9,605,628 to Woodward (hereinafter “Woodward”), and US 8,273,185 to Milles et al. (hereinafter “Milles”), and in further view of US 5,332,448 to Phillips (hereinafter “Phillips”).
Regarding claim 16, Steele/Woodward/Milles does not teach that the ring (reads on “component securing means”) (figure 1, #36) is adjustable. 
However, Phillips teaches a method and system for cleaning an air filter comprising a clamping device (figure 2, #20), wherein the clamping device is adjustable (column 3, lines 22-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Steele/Woodward/Milles with an adjustable clamping device as taught by Phillips, for the purpose of adjusting the filter during the cleaning process 

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, and are currently rejected under 35 U.S.C. 112(b) (see paragraph 12-14 of this Office action), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112(b) are overcome.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 4,836,834 to Steele, which teaches a cleaning system for cleaning a part such as filter (figure 1, #13) comprising a cleaning chamber (figure 1, #12), a piping (figure 1, #22) wherein the piping connects with a pressurized gas source (column 3, lines 26-30) for supplying pressurized gas into the chamber (see figure 1), a ring (figure 1, #36) coupled to the cleaning chamber by an adapter to hold the part (filter, figure 1, #13) in the cleaning chamber, and an adapter (figure 1, #30) disposed upstream of the part to be cleaned (filter, figure 1, #13) for directing a gas flow through the part (filter, figure 1, #13), wherein only positive gas flow is exerted thereon the cleaning chamber, blast plate and part (filter, figure 1, #13) (see figure 1), US 9,605,628 to Woodward, which teaches a cleaning system comprising a holding tank (figure 1, #102) configured to hold a supply of compressed gas, a cleaning chamber (figure 1, #12), a piping in direct communication with a valve (figure 1, #114), wherein the piping connects the holding tank and the cleaning chamber (see figure 1), the valve configured to selectively control a gas flow from the holding tank through into the cleaning chamber (column 6, lines 15-26), a component securing means (holding plate) coupled to the cleaning chamber to hold a part in the cleaning chamber (see figure 1) (column 3, lines 48-59), and a blast plate (deflector plate, figure 3, #74), and US 8,273,185 to Milles et al., which teaches a cleaning system for cleaning parts such as filters with compressed gas, wherein the system comprises a chamber (figure 2, #14) including a port that connects to pressure gauge (figure 2, #28) for monitoring the pressure of compressed air in the chamber (column 4, lines 37-41), a viewing window (column 4, lines 33-36), and a first media injection device (figure 2, #22) for supplying a compressed gas to the chamber, a second media injection device (figure 2, #20) for supplying a liquid to the chamber (column 3, line 65 to column 4 line 12), and an air expansion chamber (figure 3, #74) connected to a chimney (figure 3, #76) to collect contaminants and allow compressed air to expand and escapes via the chimney (column 7, lines 8-18).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the air expansion chamber further comprises a deflector plate as disclosed in claim 10, the air expansion chamber further comprises a collection plate as disclosed in claim 11, and the air expansion chamber further comprises a HEPA filter as disclosed in claim 12, in combination with the other structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714